Bullard, J.,

delivered the opinion of the court.
This is an action by the original payees of a bill of exchange against the acceptors, which appears to have been regularly protested for non-payment. The signatures are admitted, but the defendants deny that the plaintiffs are the owners of the bill, or entitled to demand payment. They further plead a failure of consideration.
The original payees of a bill of exchange, ■with their names endorsed in blank, are entitled to sue -and recover from the acceptor, without showing a re-transfer, even when there are subsequent endorsers.
If the payees have continued in possession or have endorsed the hill to a third party, and taken it up under protest, they are equally entitled to recover against the acceptors.
On the trial, no objection appears to have been made to the reading of the bill of exchange, together with the protest, in evidence. But it is now contended, that the plaintiffs ought to have been non-suited, because the bill bears the endorsement in blank of the plaintiffs, and appears to have been afterwards transferred to the Bank of Kentucky, who received payment from them; and that these endorsements are not set forth in the petition. Whether we regard the plaintiffs as original payees yet in possession of the bill, or as having paid the bank, as endorsers after protest, and thereby subrogated to the rights of the bank, in either case they have a right to recover. The first endorsement was in blank, and the bill with such endorsement, passed by delivery, to the bearers. 5 Martin, N. S., 196. 3 Wheaton’s Reports, 173. 3 Kent’s'Commentaries, (1st edition,) 60.
We concur with the court below in opinion, that the defendants have not proved a failure of consideration.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs.